 19-01279-jlg            Doc 27         Filed 08/25/20 Entered 08/25/20 10:19:45            Main Document
                                                      Pg 1 of 2


SILVERMANACAMPORA LLP
Attorneys for Kenneth P. Silverman, Esq.,
Chapter 7 Trustee
100 Jericho Quadrangle, Suite 300
Jericho, New York 11753
(516) 479-6300
David J. Mahoney, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
In re:                                                                 Chapter 7
                                                                       Case No.: 17-11556 (JLG)
NATIONAL EVENTS HOLDINGS, LLC, et al.,                                 (Jointly Administered)

                                           Debtors.
-------------------------------------------------------------------x
KENNETH P. SILVERMAN, ESQ., THE CHAPTER 7
TRUSTEE OF THE JOINTLY ADMINISTERED
ESTATES OF NATIONAL EVENTS HOLDINGS, LLC, et al.,
                                                                       Adv. Pro. No.: 19-01279 (JLG)
                                          Plaintiff,
          -against-

RONALD KREMNITZER AND KREMNITZER
2011 IRREVOCABLE TRUST,

                                           Defendants.
-------------------------------------------------------------------x

                          NOTICE OF DISMISSAL PURSUANT TO F.R.B.P. 7041
                         VOLUNTARILY DISMISSING ADVERSARY PROCEEDING

          PLEASE TAKE NOTICE, that on or about June 4, 2019, Kenneth P. Silverman, Esq.,

chapter 7 trustee (the “Trustee”) of the jointly administered chapter 7 debtors, National Events

Holdings, LLC, et al., (the “Debtors”) filed a Complaint commencing the above-captioned

adversary proceeding (the “Adversary Proceeding”) against Ronald Kremnitzer and Kremnitzer

2011 Irrevocable Trust (the “Defendants”), seeking inter alia, the avoidance and recovery of

certain transfers of the Debtors’ interest in property pursuant to 11 U.S.C. §§544(b), 548, and

550.

          PLEASE TAKE FURTHER NOTICE, that upon receipt of documentation from Defendant

demonstrating the provision of fair consideration or reasonably equivalent value to the Debtors in

exchange for the transfers received, the Trustee, in his business judgment, no longer believes



                                                                       DJM/2532374.1/067493.1DJM/2407864.1/067493
19-01279-jlg     Doc 27     Filed 08/25/20 Entered 08/25/20 10:19:45           Main Document
                                          Pg 2 of 2


the best interests of creditors are served by prosecuting claims against Defendants in the pending

Adversary Proceeding.

       PLEASE TAKE FURTHER NOTICE, that pursuant to Rule 7041of the Federal Rules of

Bankruptcy Procedure the Trustee hereby dismisses the Adversary Proceeding, without

prejudice.

Dated: Jericho, New York
       August 24, 2020                       SILVERMANACAMPORA LLP
                                             Attorneys for Kenneth P. Silverman, Esq.
                                             the Chapter 7 Trustee


                                     By:     s/David J. Mahoney_                           __
                                             David J. Mahoney
                                             100 Jericho Quadrangle, Suite 300
                                             Jericho, New York 11753
                                             (516) 479-6300




                                                2                               DJM/2407864.1/067493
